 



Exhibit 10.5
AMENDMENT NO. 4
TO THE
R. G. BARRY CORPORATION
ASSOCIATES’ RETIREMENT PLAN
     WHEREAS, R. G. Barry Corporation (“Sponsor”) has adopted the R. G. Barry
Corporation Associates’ Retirement Plan (“Plan”); and
     WHEREAS, the Plan provides that the Sponsor may amend the Plan from time to
time; and
     WHEREAS, the Sponsor desires to amend the Plan in order to comply with Code
Section 401(a)(31)(B) and applicable regulations thereunder;
     NOW, THEREFORE, the Plan is amended as follows:
     1. Section 4.14 shall be deleted in its entirety and the following shall be
substituted:
     4.14 Payment of Small Amounts
Notwithstanding the foregoing provisions of this Article IV, effective for
distributions from the Plan on or after March 28, 2005, if the Actuarial
Equivalent value of all benefits earned as a Salaried Employee and a Nonsalaried
Employee payable under the Plan (including a benefit payable in a form as
described in Sections 4.7, 4.8 or 4.9) is less than or equal to $1,000, such
benefit shall be paid in a single sum payment as soon as administratively
practicable following the Member’s termination of service. For purposes of this
Section 4.14, the lump sum present value shall be computed according to the
interest rate and mortality assumptions used to calculate the Actuarial
Equivalent.
     2. Section 5.1(a)(6) shall be deleted in its entirety and the following
shall be substituted:

  (6)   Payment of Small Amounts. Notwithstanding any Plan provisions to the
contrary, effective for distributions from the Plan on or after March 28, 2005,
if the Actuarial Equivalent value of a Member’s total benefit earned as a
Salaried Employee and as a Nonsalaried Employee payable under the Plan
(including a benefit payable in a form as described in Sections 4.8 or 4.9) is
less than or equal to $1,000, such benefit shall automatically be distributed as
provided under Section 4.14; provided, however, that prior to January 1, 1997,
the distribution shall not be automatic but the Member

 



--------------------------------------------------------------------------------



 



      may elect to have such benefit paid to him in a single lump sum payment as
soon as administratively practicable following such Member’s termination of
employment as an Employee. For purposes of this Section 5.1(a), the lump sum
present value shall be computed according to the interest rate and mortality
assumptions used to calculate the Actuarial Equivalent.

     IN WITNESS WHEREOF, the undersigned has executed this amendment to be
effective as of the date set forth above.

                  R. G. BARRY CORPORATION    
 
           
 
  By:   /s/ Harry Miller    
 
           
 
           
 
  Name:   Harry Miller    
 
           
 
  Title:   Vice President,    
 
      Human Resources    

Date: 9/16/05
2

 